     Case 2:20-cv-01717-DGC-ESW Document 15 Filed 02/03/21 Page 1 of 5



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                      No. CV-20-01717-PHX-DGC (ESW)
10                  Plaintiff/Respondent,            ORDER
11    v.
12    Jonathan Frank Davis,
13                  Defendant/Movant.
14
15
16          Pending before the Court is the Government’s “Motion for Order Requiring
17    Defendant to Execute Limited Attorney-Client Privilege Waiver Re: Motion Under 28
18    U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody”
19    (Doc. 4), Movant’s “Motion for Clarification of signed waiver for order Requiring
20    defendant to Execute limited Attorney-Client Privilege: Motion Under 28 U.S.C. § 2255
21    To Vacate, Set Aside or Correct Sentence By A Person in Federal Custody” (Doc. 12), and
22    Movant’s Motion for Appointment of Counsel (Doc. 14). For the reasons set forth below,
23    the Court will grant the Government’s Motion (Doc. 4), deem Movant to have waived his
24    attorney-client privilege for purposes of his Motion Under 28 U.S.C. § 2255 to Vacate,
25    Set Aside or Correct Sentence only, and deny Movant’s Motion for Appointment of
26    Counsel (Doc. 14).
27
28
     Case 2:20-cv-01717-DGC-ESW Document 15 Filed 02/03/21 Page 2 of 5



 1                                         I. DISCUSSION
 2           A. Motion for Appointment of Counsel (Doc. 14)
 3           Movant requests the appointment of counsel because his access to legal research
 4    materials is limited at the prison in which he is currently housed (Doc. 14 at 1).
 5           “Indigent state prisoners applying for habeas corpus relief are not entitled to
 6    appointed counsel unless the circumstances of a particular case indicate that appointed
 7    counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,
 8    1196 (9th Cir. 1986). However, the Court has discretion to appoint counsel when “the
 9    interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). “In deciding whether to
10    appoint counsel in a habeas proceeding, the district court must evaluate the likelihood of
11    success on the merits as well as the ability of the petitioner to articulate his claims pro se
12    in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,
13    954 (9th Cir. 1983) (per curiam) (citations omitted). “Neither of these considerations is
14    dispositive and instead must be viewed together.” Palmer v. Valdez, 560 F.3d 965, 970
15    (9th Cir. 2009).
16           Having considered both elements, Movant has not shown that the interests of justice
17    require the appointment of counsel in this case. Movant has not demonstrated a likelihood
18    of success on the merits, nor has he shown that he is experiencing difficulty in litigating
19    this case because of the complexity of the issues involved. Movant’s filings with the Court,
20    as well as the instant motion, indicate that Movant remains capable of navigating his
21    proceedings and presenting arguments to the Court. Movant is in a position no different
22    than many pro se prisoner litigants. The Motion (Doc. 14) will be denied. Should the
23    Court determine that an evidentiary hearing in this matter is required or counsel is
24    necessary for the effective utilization of discovery procedures, counsel will be appointed.
25    See Rules 6(a) and 8(c), 28 U.S.C. foll. § 2255.
26           B. The Government’s “Motion for Order Requiring Defendant to Execute
                Limited Attorney-Client Privilege Waiver Re: Motion Under 28 U.S.C. §
27
                2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal
28              Custody” (Doc. 4) and
                Movant’s “Motion for Clarification of signed waiver for order Requiring

                                                  -2-
     Case 2:20-cv-01717-DGC-ESW Document 15 Filed 02/03/21 Page 3 of 5



 1              defendant to Execute limited Attorney-Client Privilege: Motion Under 28
 2              U.S.C. § 2255 To Vacate, Set Aside or Correct Sentence By A Person in
                Federal Custody” (Doc. 12)
 3
            In his § 2255 Motion, Movant asserts three grounds for relief. In Ground One,
 4
      Movant asserts that he received ineffective assistance of counsel because “[c]ritical
 5
      information was withheld from [him] the day of trial when I accepted the fifth plea offer
 6
      from the government . . . .” In Ground Two, Movant asserts that he received new evidence
 7
      weeks after he accepted the plea agreement. In Ground Three, Movant asserts that the plea
 8
      bargain process was coercive, rendering his guilty plea involuntary. (Doc. 1). The Court
 9
      required the Government to answer the § 2255 Motion (Doc. 3 at 3).
10
            Because Movant has alleged that his trial counsel was ineffective, the Government
11
      requested that the Court order Movant to sign a limited waiver of attorney-client privilege
12
      related solely to the § 2255 Motion to enable the Government to conduct limited discovery
13
      by speaking with trial counsel. (Doc. 4). Due to a docketing delay, the Court summarily
14
      granted the Government’s Motion without the benefit of reviewing the Movant’s Response
15
      (Doc. 6). (Doc. 5). The Court vacated its Order (Doc. 5) and set a reply deadline for the
16
      Government. (Doc. 8). Thereafter, Movant filed a limited waiver on the form provided by
17
      the Government. (Doc. 9). Because the waiver was inconsistent with Movant’s position
18
      set forth in his Response (Doc. 6), the Government sought clarification. (Doc. 10). The
19
      Court ordered Movant to file a notice either (i) waiving his attorney-client privilege for
20
      purposes of his habeas case or (ii) objecting to the Government’s request that he sign the
21
      limited waiver. (Doc. 11 at 1).
22
            Rather than file a Notice, Movant filed a “Motion for Clarification of signed waiver
23
      for order Requiring defendant to Execute limited Attorney-Client Privilege: Motion Under
24
      28 U.S.C. § 2255 To Vacate, Set Aside or Correct Sentence By A Person in Federal
25
      Custody” (Doc. 12), which the Court deems to be the Movant’s Notice. Movant objects to
26
      the Government’s request that he sign a limited waiver and asks the Court “to firmly
27
      withdraw the signed waiver and to move forward with habeas case.” (Doc. 12 at 3). The
28
      Government replied (Doc. 13), and the original Motion (Doc. 4) is fully briefed.


                                                 -3-
     Case 2:20-cv-01717-DGC-ESW Document 15 Filed 02/03/21 Page 4 of 5



 1           “It has long been the rule in the federal courts that, where a habeas petitioner raises
 2    a claim of ineffective assistance of counsel, he waives the attorney-client privilege as to all
 3    communications with his allegedly ineffective lawyer.” See Bittaker v. Woodford, 331 F.3d
 4    715, 716 (9th Cir. 2003) (citing Wharton v. Calderon, 127 F.3d 1201, 1203 (9th Cir. 1997);
 5    Tasby v. United States, 504 F.2d 332, 336 (8th Cir. 1974); Laughner v. United States, 373
 6    F.2d 326, 327 (5th Cir. 1967)). This self-evident, basic rule is referred to as the “fairness
 7    principle.” Bittaker, 331 F.3d at 719 (citations omitted). It ensures that the attorney-client
 8    privilege cannot be used as both a “sword and a shield.” Chevron Corp. v. Pennzoil Co.,
 9    974 F.2d 1156, 1162 (9th Cir. 1992) (“The privilege which protects attorney-client
10    communications may not be used both as a sword and a shield.”). Simply stated, Movant
11    may not abuse the privilege by asserting claims the opposing party cannot adequately
12    dispute or challenge without access to the privileged materials. Bittaker, 331 F. 3d at 719.
13    The privilege may be waived by implication when a party takes a position in litigation that
14    makes it unfair to protect that party’s attorney-client privilege. Id.
15           Because Movant has not abandoned any of his habeas claims, which expressly
16    include a claim for ineffective assistance of trial counsel, he has waived by implication his
17    attorney-client privilege for the limited purpose of this habeas litigation. Therefore, the
18    Court will grant the Government’s Motion (Doc. 4) and deny the Movant’s request that his
19    waiver be withdrawn (Doc. 12).
20                                        II. CONCLUSION
21           For the reasons set forth herein,
22           IT IS ORDERED granting the Government’s “Motion for Order Requiring
23    Defendant to Execute Limited Attorney-Client Privilege Waiver Re: Motion Under 28
24    U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody”
25    (Doc. 4).
26           IT IS FURTHER ORDERED denying Movant’s “Motion for Clarification of
27    signed waiver for order Requiring defendant to Execute limited Attorney-Client Privilege:
28


                                                   -4-
     Case 2:20-cv-01717-DGC-ESW Document 15 Filed 02/03/21 Page 5 of 5



 1    Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside or Correct Sentence By A Person in
 2    Federal Custody” (Doc. 12).
 3          IT IS FURTHER ORDERED denying Movant’s Motion for Appointment of
 4    Counsel (Doc. 14).
 5          Dated this 3rd day of February, 2021.
 6
 7                                                   Honorable Eileen S. Willett
 8                                                   United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
